DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakomiak et al. (US 2010/0147627)  in view of Endo et al. (US 2021/0016443) and Cai et al. (US 2020/0063548).

With respect to claim 1, Lakomiak discloses a control system [Fig. 1] for evaluating the condition of a machine component of a machine tool [Par. 0011], the machine tool further including an oiling device [24] for oiling the machine component [Par. 0014-0016], said control system comprising: 
a sensor [22] that is to be disposed on the machine tool [16, 18, 20], and that is configured to sense movement of the machine component and to output a sense signal related to vibration of the machine component based on the movement of the machine component thus sensed (vibration of a bearing may be monitored) [Par. 0012-0015]; and 
a control device configured [12] to output an oiling signal to the machine tool to trigger the oiling device to oil the machine component [Par. 0013]. (The controller and monitor 12 may also be 

Lakomiak fails to disclose that the control device is further configured to
calculate a current vibration value based on the sense signal sampled at a current time point after a current output of the oiling signal, 
calculate a slope value based at least on the current time point and the current vibration value, 
calculate a first length of time based on the slope value, the current vibration value and a first predetermined vibration threshold, 
determine whether the first length of time is smaller than a first predetermined length, and 
enable output of a first alarm when it is determined that the first length of time is smaller than the first predetermined length.
Lakomiak does however teach about a condition monitoring system for the machine tool that can analyze sensor data including vibrations in order to determine or indicate abnormal and unwanted conditions, such as wear, impending failure, unbalance, excessive loading, misalignment, looseness, and so forth [Par. 0018-0020].

Endo discloses a control system for evaluating residual operating life of a machine component of a machine tool, said control system comprising: 
a sensor [Fig. 1; 306] & [Fig. 3; 317] that is to be disposed on the machine tool, and that is configured to sense movement of the machine component and to output a sense signal related to vibration of the machine component based on the movement of the machine component thus sensed [Par. 0033]; and 
a control device [Fig. 1; 301] configured to 

calculate a slope value based at least on the current time point and the current vibration value [Par. 0053], and  (characterized by analyzing a regression line that indicates the change over time in the vibration amount from the sign detection time to the present point)
calculate a first length of time (estimates duration from the present point T3 to the malfunction time T2 as the remaining life) based on the slope value (regression line 12), the current vibration value (feature amount 11) and a first predetermined vibration threshold (th2) [Fig. 6] & [Par. 0053], (estimation module estimates based on the regression line a malfunction time T2 at which the feature amount is expected to exceed the threshold value Th2)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak with Endo to further include evaluating a residual life of the machine component that includes the control device configured to calculate a current vibration value based on the sense signal sampled at a current time point after a current output of the oiling signal, calculate a slope value based at least on the current time point and the current vibration value, and calculate a first length of time based on the slope value, the current vibration value and a first predetermined vibration threshold motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that allows for further condition monitoring of the machine based on vibration analysis of the component (see Lakomiak [Par. 0002-0003 & 0018])

Lakomiak and Endo fail to further determine whether the first length of time is smaller than a first predetermined length, and enable output of a first alarm when it is determined that the first length of time is smaller than the first predetermined length.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak in view of Endo further with Cai to implement using determining whether the first length of time is smaller than a first predetermined length, and enable output of a first alarm when it is determined that the first length of time is smaller than the first predetermined length motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that further improves condition monitoring of the machine and particularly identifying when end of life or imminent failure will occur.

With respect to claim 2,  Lakomiak fails to disclose the limitations of claim 2.
Endo discloses a technique for evaluating a remaining life of a machine that includes determining a slope value as a regression line that approximates the change over time[Fig. 6] & [Par. 0053].
However, Endo does not specifically disclose a technique that computes the slope value using a slope formula calculation as a ratio of a vibration-value difference to a time difference, the vibration-value difference being a difference between the current vibration value and a last vibration value that is calculated by said control device based on the sense signal sampled at a last time point after a last output of the oiling signal, the time difference being a difference between the current time point and the last time point. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak in view of Endo to calculate the slope value in such as manner motivated by a desire to substitute one known element for another to obtain predictable                         
                            s
                            l
                            o
                            p
                            e
                            =
                             
                            
                                
                                    c
                                    h
                                    a
                                    n
                                    g
                                    e
                                     
                                    i
                                    n
                                     
                                    y
                                
                                
                                    c
                                    h
                                    a
                                    n
                                    g
                                    e
                                     
                                    i
                                    n
                                     
                                    x
                                
                            
                        
                     ) and it would have been apparent to one of ordinary skill in the art to implement this mathematical calculation as a design alternative to using a linear regression technique (also see references Kasai and Bowers not relied upon which discuss and implement slope calculation formula).

With respect to claim 3, Lakomiak fails to disclose calculating the first length of time as a quotient of a difference between the first predetermined vibration threshold and the current vibration value divided by the slope value.
Endo discloses a technique for evaluating a remaining life of a machine that includes calculating the first length of time (duration of remaining life) as a quotient of a difference between the first predetermined vibration threshold and the current vibration value [Par. 0053] & [Fig. 6].  (characterized in the duration being the length between T2 and T3 which can be calculated using the slope and 2 known y-values (i.e. vibration value and vibration threshold) using basic algebraic principles)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak with Endo to further include calculating the first length of time as a quotient of a difference between the first predetermined vibration threshold and the current vibration value divided by the slope value motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that allows for further condition monitoring of the machine based on vibration analysis of the component (see Lakomiak [Par. 0002-0003 & 0018])

With respect to claim 4, Lakomiak discloses further comprising a display device [34] configured to communicate with said control device [Par. 0017], 

Cai discloses teaching a method for monitoring vibration data of a machine in order to evaluate the remaining useful life [Par. 0007].  Cai further teaches about performing actions including triggering an alarm if the remaining useful life does not satisfy a particular threshold [Par. 0057] and wherein said control device is to enable output of the first alarm by transmitting an electrical signal to said display device so as to control said display device to display a message indicating that the residual operating life of the machine component is short [Par. 0057].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak in view of Endo further with Cai to implement wherein said control device is to enable output of the first alarm by transmitting an electrical signal to said display device so as to control said display device to display a message indicating that the residual operating life of the machine component is short motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that further improves condition monitoring of the machine and particularly identifying when end of life or imminent failure will occur.

With respect to claim 5, Lakomiak fails to disclose wherein said control device is further configured to:
calculate a second length of time based on the slope value, the current vibration value, and a second predetermined vibration threshold that is greater than the first predetermined vibration threshold; 
determine whether the second length of time is smaller than a second predetermined length; and 

While Endo does provide teaching for calculating a length of time based on the slope value, the current vibration value, and a predetermined vibration threshold [Par. 0053], Endo does not specifically teach performing this for a second length of time using a second predetermined vibration threshold that is greater than the first predetermined vibration threshold.
Cai discloses teaching a method for monitoring vibration data of a machine in order to evaluate the remaining useful life [Par. 0007].  Cai also teaches about establishing different thresholds and performing different operations based on the remaining useful life satisfying that particular threshold [Par. 0058].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak in view of Endo further with Cai to further implement the process to: calculate a second length of time based on the slope value, the current vibration value, and a second predetermined vibration threshold that is greater than the first predetermined vibration threshold; determine whether the second length of time is smaller than a second predetermined length; and enable output of a second alarm when it is determined that the second length of time is smaller than the second predetermined length motivated by a desire to provide additional analysis of the remaining useful life compared with multiple different thresholds that are associated with different operations that allows for an improved response to the determined remaining useful life. 

With respect to claim 6, Lakomiak fails to disclose wherein said control device is to calculate the second length of time as a quotient of a difference between the second predetermined vibration threshold and the current vibration value divided by the slope value.
(characterized in the duration being the length between T2 and T3 which can be calculated using the slope and 2 known y-values (i.e. vibration value and vibration threshold) using basic algebraic principles)
However, Endo does not specifically teach performing this for a second length of time. 
Cai discloses teaching a method for monitoring vibration data of a machine in order to evaluate the remaining useful life [Par. 0007].  Cai also teaches about establishing different thresholds and performing different operations based on the remaining useful life satisfying that particular threshold [Par. 0058].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak in view of Endo further with Cai to further calculate the second length of time as a quotient of a difference between the second predetermined vibration threshold and the current vibration value divided by the slope value motivated by a desire to
to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that provides additional analysis of the remaining useful life compared with multiple different thresholds that are associated with different operations that allows for an improved response to the determined remaining useful life. 

With respect to claim 7, Lakomiak discloses further comprising a display device [34] configured to communicate with said control device [Par. 0017].
Lakomiak and Endo fail to disclose wherein said control device is to enable output of the second alarm by transmitting an electrical signal to said display device so as to control said display device to display a message indicating that the machine component needs to be replaced.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak in view of Endo further with Cai to implement wherein said control device is to enable output of the second alarm by transmitting an electrical signal to said display device so as to control said display device to display a message indicating that the machine component needs to be replaced motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that provides additional analysis of the remaining useful life compared with multiple different thresholds that are associated with different operations that allows for an improved response to the determined remaining useful life.

With respect to claim 8, Lakomiak and Endo fail to disclose wherein said control device is further configured to, when it is determined that the second length of time is smaller than the second predetermined length, output information of the machine component.
Cai discloses teaching a method for monitoring vibration data of a machine in order to evaluate the remaining useful life [Par. 0007].  Cai further teaches about establishing different thresholds and performing different operations based on the remaining useful life satisfying that particular threshold 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak in view of Endo further with Cai to further implement that said control device when it is determined that the second length of time is smaller than the second predetermined length, outputs information of the machine component motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that provides additional analysis of the remaining useful life compared with multiple different thresholds that are associated with different operations that allows for an improved response to the determined remaining useful life.

With respect to claim 9, Lakomiak and Endo fail to disclose wherein said control device is configured to communicate with an enterprise resource planning (ERP) system, and is to output the information of the machine component to the ERP system.
Cai discloses a method for monitoring vibration data of a machine in order to evaluate the remaining useful life [Par. 0007].  Cai further teaches herein said control device is configured to communicate with an enterprise resource planning (ERP) system (characterized as the server device), and is to output the information of the machine component to the ERP system [Par. 0056-0057].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak in view of Endo further with Cai to further wherein said control device is configured to communicate with an enterprise resource planning (ERP) system, and is to output the information of the machine component to the ERP system motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that further 

With respect to claim 10, Lakomiak and Endo fail to disclose wherein said control device is further configured to, after the second alarm is outputted, periodically enable output of a reminder to remind a user that the machine component needs to be replaced until a confirmation signal has been received.
Cai discloses teaching a method for monitoring vibration data of a machine in order to evaluate the remaining useful life [Par. 0007].  Cai further teaches about performing actions including triggering an alarm if the remaining useful life does not satisfy a particular threshold [Par. 0057], and also teaches about establishing different thresholds and performing different operations based on the remaining useful life satisfying that particular threshold [Par. 0058].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak in view of Endo further with Cai to further include after the second alarm is outputted, periodically enable output of a reminder to remind a user that the machine component needs to be replaced until a confirmation signal has been received motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that further improves condition monitoring of the machine and particularly identifying when end of life or imminent failure will occur.

With respect to claim 11, Lakomiak discloses further comprising a signal-processing device [Par. 0013] (processor) that is capable of communication with said sensor and that is coupled to said control device, said signal-processing device being configured to: 
receive the sense signal from said sensor [Par. 0013]; 

transmitting the high-frequency signal thus derived to said control device, wherein said control device is to calculate the current vibration value based on the high-frequency signal received from said signal-processing device [Par. 0015 & 0019].

With respect to claim 13, Lakomiak discloses a method for evaluating the condition of a machine component of a machine tool [Fig. 1; 16, 18, 20] [see abstract] & [Par. 0001 & 0014], the machine tool further including an oiling device [24] for oiling the machine component, the method to be implemented by a control device [12] based on a sense signal outputted by a sensor [22] that is disposed on the machine tool, the method comprising, right after a current output of an oiling signal to the machine tool by the control device to trigger the oiling device to oil the machine component [Par. 0016-0018],
While Lakomiak discloses a method for evaluating the condition of machine component of a machine tool that includes analyzing sensor data including vibrations in order to determine or indicate abnormal and unwanted conditions, such as wear, impending failure, unbalance, excessive loading, misalignment, looseness, and so forth [Par. 0018-0020], Lakomiak does not disclose performing specific steps for evaluating the residual operating life that incudes:
calculating a current vibration value based on the sense signal sensed at a current time point; 
calculating a slope value based at least on the current time point and the current vibration value; 
calculating a length of time based on the slope value, the current vibration value and a predetermined vibration threshold; 
determining whether the length of time is smaller than a predetermined length; and 

Endo discloses a method for evaluating residual operating life of a machine component of a machine tool that includes the steps of:
calculating a current vibration value based on the sense signal sensed at a current time point [Par. 0037];
calculating a slope value based at least on the current time point and the current vibration value [Par. 0053]; and  (characterized by analyzing a regression line that indicates the change over time in the vibration amount from the sign detection time to the present point)
calculating a length of time (estimates duration from the present point T3 to the malfunction time T2 as the remaining life) based on the slope value (regression line 12), the current vibration value (feature amount 11) and a first predetermined vibration threshold (th2) [Fig. 6] & [Par. 0053]. (estimation module estimates based on the regression line a malfunction time T2 at which the feature amount is expected to exceed the threshold value Th2)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak with Endo to further include evaluating a residual life of the machine component comprising the steps of: calculating a current vibration value based on the sense signal sensed at a current time point; calculating a slope value based at least on the current time point and the current vibration value; and calculating a length of time based on the slope value, the current vibration value and a predetermined vibration threshold motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR) that allows for further condition monitoring of the machine based on vibration analysis of the component (see Lakomiak [Par. 0002-0003 & 0018])


enabling output of an alarm when it is determined that the length of time is smaller than the predetermined length.
Cai discloses teaching a method for monitoring vibration data of a machine in order to evaluate the remaining useful life [Par. 0007].  Cai further teaches about performing actions including triggering an alarm if the remaining useful life does not satisfy a particular threshold [Par. 0057].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak in view of Endo further with Cai to include steps of determining whether the length of time is smaller than a predetermined length; and enabling output of an alarm when it is determined that the length of time is smaller than the predetermined length motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that further improves condition monitoring of the machine and particularly identifying when end of life or imminent failure will occur.

With respect to claim 14,  Lakomiak fails to disclose the limitations of claim 14.
 further comprising, 
Endo discloses a technique for evaluating a remaining life of a machine that includes determining a slope value as a regression line that approximates the change over time[Fig. 6] & [Par. 0053].
However, Endo does not specifically disclose a technique of before the step of calculating a current vibration value, a step of calculating a last vibration value based on the sense signal sampled at a last time point after a last output of the oiling signal by the control device; wherein the step of calculating a slope value includes calculating a vibration-value difference between the current vibration 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak in view of Endo to calculate the slope value in such as manner motivated by a desire to substitute one known element for another to obtain predictable results (KSR).  In particular, simple calculation of a slope value using the general algebraic formula is known (                        
                            s
                            l
                            o
                            p
                            e
                            =
                             
                            
                                
                                    c
                                    h
                                    a
                                    n
                                    g
                                    e
                                     
                                    i
                                    n
                                     
                                    y
                                
                                
                                    c
                                    h
                                    a
                                    n
                                    g
                                    e
                                     
                                    i
                                    n
                                     
                                    x
                                
                            
                        
                     ) and it would have been apparent to one of ordinary skill in the art to implement this mathematical calculation as a design alternative to using a linear regression technique (also see references Kasai and Bowers not relied upon which discuss and implement slope calculation formula).

With respect to claim 15, Lakomiak fails to wherein the step of calculating a length of time is to calculate the length of time as a quotient of a difference between the predetermined vibration threshold and the current vibration value divided by the slope value.
Endo discloses a technique for evaluating a remaining life of a machine that includes calculating the first length of time (duration of remaining life) as a quotient of a difference between the first predetermined vibration threshold and the current vibration value [Par. 0053] & [Fig. 6].  (characterized in the duration being the length between T2 and T3 which can be calculated using the slope and 2 known y-values (i.e. vibration value and vibration threshold) using basic algebraic principles)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak with Endo to further include calculating the first length of time as a quotient of a difference between the first predetermined vibration threshold and the current vibration value divided by the slope value motivated by a desire to apply a known technique to a 

With respect to claim 16, Lakomiak and Endo fail to disclose when it is determined that the length of time is smaller than the predetermined length, outputting, to an enterprise resource planning (ERP) system, information of the machine component.
Cai discloses a method for monitoring vibration data of a machine in order to evaluate the remaining useful life [Par. 0007].  Cai further teaches about when it is determined that the length of time is smaller than the predetermined length, outputting, to an enterprise resource planning (ERP) system (characterized as the server device), information of the machine component [Par. 0056-0057].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak in view of Endo further with Cai to further include when it is determined that the length of time is smaller than the predetermined length, outputting, to an enterprise resource planning (ERP) system, information of the machine component motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that further improves condition monitoring of the machine and particularly identifying when end of life or imminent failure will occur.

With respect to claim 17, Lakomiak and Endo fail to disclose after the step of enabling output of an alarm, a step of: periodically enabling output of a reminder to remind a user that the machine component needs to be replaced until a confirmation signal has been received.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lakomiak in view of Endo further with Cai to further include after the step of enabling output of an alarm, a step of: periodically enabling output of a reminder to remind a user that the machine component needs to be replaced until a confirmation signal has been received motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR) that further improves condition monitoring of the machine and particularly identifying when end of life or imminent failure will occur.

Allowable Subject Matter
Claims 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 12 and 18 distinguish over the closest available prior art Lakomiak et al. (US 2010/0147627)  in view of Endo et al. (US 2021/0016443) and Cai et al. (US 2020/0063548) because the prior art, either singularly or in combination, fails to anticipate or render obvious “calculating an accumulated moving distance based on the low-frequency signal; 
calculating a vibration-variation value based on the high-frequency signal; 
outputting the oiling signal to the machine tool when the accumulated moving distance thus calculated is greater than a moving-distance threshold; and 
outputting the oiling signal to the machine tool when the vibration-variation value thus calculated is greater than a vibration-variation threshold” in combination with all other limitations in the claim as claimed and defined by the applicant. (see underlined for emphasis)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kasai et al. (WO 2010/109809) discloses a failure prediction system comprising a vibration measuring device which measures the vibration generated from a device.  Further, the signal processor predicts failures based on the change in the amplitude value over time. Here, the signal processor performs a linear regression on the amplitude value with time as the independent variable, calculates the slope of the line at each predetermined measurement time, then predicts failures in the device according to the trend in the slope of the line.

Bowers, III et al. (US 2018/0217109) discloses vibration data indicative of the health of a machine is collected using a vibration sensor connected to a vibration data collector, and further teaches the slope of the vibration data is calculated based on the ratio of the amplitude difference between the first and second average amplitudes and the time difference between the first and second time windows. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/Examiner, Art Unit 2865   

/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865
03/17/2022